EXHIBIT 10.18

SETTLEMENT AGREEMENT

This Settlement Agreement (this “Agreement”) is made this 25th day of May, 2006
by and among Don Haidl (“Haidl”), Public Auction Systems, Inc. a Nevada
corporation (“PAS”), Corey P. Schlossmann (“Schlossmann”), the Capital Direct
1999 Trust and the Core Capital IV Trust, both California trusts (collectively,
the “Trusts”), Hearthstone Properties, LLC, a California limited liability
company (“Hearthstone”), Hearthstone Properties Delaware, LLC, a Delaware
limited liability company (“Hearthstone Delaware”) and together with Haidl,
Schlossmann, the Trusts, PAS and Hearthstone, the “Lender Parties”), Entrade,
Inc., a Pennsylvania corporation (“Entrade”), and Public Liquidation Systems,
Inc. (“PLS”) and Asset Liquidation Group, Inc. (“ALG”), both Nevada corporations
collectively doing business as Nationwide Auction Systems (“Nationwide”).
Entrade and Nationwide are sometimes herein referred to collectively as the
“Company”.

RECITALS

WHEREAS, Entrade purchased Nationwide from Haidl, Schlossmann and the Trusts
pursuant to a purchase agreement dated on or about October 1999 (together with
any amendments, modifications or restructurings, the “Purchase Agreement”);

WHEREAS, PAS is the payee and holder of that certain Secured Promissory Note
dated February 17, 2005 made by Entrade in the original principal amount of
$1,125,000 (the “PAS Entrade Note”), which note was due and matured on March 21,
2005 and which remains unpaid as of the date of this Agreement and which note
has been assigned to Haidl prior to the date of this Agreement;

WHEREAS, Schlossmann is the payee and holder of that certain Secured Promissory
Note dated February 17, 2005 made by Entrade in the original amount of $125,000
(the “Schlossmann Entrade Note”), which note was due and matured on March 21,
2005 and which remains unpaid as of the date of this Agreement;

WHEREAS, Nationwide is a party to the leases for the properties described on
Exhibit A attached hereto (collectively, the “Leases”), which by this reference
is incorporated herein;

WHEREAS, Schlossmann has personally guaranteed, for the benefit of Nationwide,
the indebtedness and other obligations more fully set forth on Exhibit B
attached hereto, which by this reference is incorporated herein (the
“Guarantees”);

WHEREAS, Haidl and Schlossmann, Core Capital IV Trust and Capital Direct Trust
have each subscribed for the amount and number of units of a private placement
of Entrade securities more fully described on Exhibit C attached hereto (each,
an “Entrade Private Placement Investment”), which by this reference is
incorporated herein;

 

1



--------------------------------------------------------------------------------

WHEREAS, Schlossmann has participated in the operation of a business within
Nationwide at various locations which the parties have traditionally referred to
as the “Principal Business,” the “Retail Business” and the “Consigned Auction
Business.” This business means the purchase and sale of the principal vehicle
inventory at the Buyer’s auction, to individual customers on a retail basis or
to wholesale customers (other dealers), and financing, warranty and aftermarket
sales related to these retail units, principal units and consigned auction units
(collectively, the “Retail Business”). The parties have since November 1, 2005
operated with the understanding that Schlossmann has sold assigned and
transferred to the Company any and all interests in and to retail Business
effective as of that date.

WHEREAS, the parties desire to fully and finally resolve all of the issues
described in these recitals on the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the foregoing recitals, and the mutual
promises herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Payments to Lender Parties. Unless another date is specified, on or before
May 22, 2006 (the “Closing Date”), the following parties shall make the
following payments and deliveries:

A. Entrade shall deliver and issue $1,266,781.20 in cash or other immediately
available funds in accordance with instructions provided by Haidl and, within 10
business days of the Closing Date, 1,665,000 restricted shares of the no par
value common stock of Entrade (the “PAS Penalty Shares”) to Haidl in full and
final payment of the PAS Entrade Note. Each of PAS and Haidl represents and
warrants to the Company that the PAS Note has been assigned to Haidl by PAS
prior to the date of this Agreement;

B. Entrade shall deliver and issue $140,755.00 in cash or other immediately
available funds in accordance with instructions provided by Schlossmann and,
within 10 business days of the Closing Date, 185,000 restricted shares of the no
par value common stock of Entrade (the “Schlossmann Penalty Shares”) to
Schlossmann in full and final payment of the Schlossmann Entrade Note;

C. Entrade shall issue and deliver to Haidl, Schlossmann and the Trusts the
promissory notes and warrants set forth on Exhibit C in connection with the
Entrade Private Placement (as defined in Exhibit K)

D. Nationwide shall deliver to the parties identified on Schedule 1D the amounts
set forth on Schedule 1D in full and final payment of any and all amounts due in
respect of the Leases as of the Closing Date. A calculation of all amounts due
in respect of the Leases is attached hereto as Schedule 1D. The amounts due
under this Section 1D shall be payable by issuance to the applicable parties of
a promissory note in the applicable amount and in the form of the promissory
note attached hereto as Exhibit G.

2. Conditions Precedent. The following shall be conditions precedent to the
effectiveness of this Agreement:

A. Conditions Precedent to the Effectiveness of Agreement as Against Lender
Parties:

 

  (i) The Company shall have made each of the cash payments set forth in
Section 1;

 

2



--------------------------------------------------------------------------------

  (ii) The Company shall have caused its counsel to issue a legal opinion
regarding the PAS Penalty Shares and the Schlossmann Penalty Shares to the
Company’s stock transfer agent substantially in the form of the legal opinion
attached hereto as Exhibit D;

 

  (iii) The Company shall have delivered to Hearthstone a duly executed version
of each of the lease amendments attached hereto as Exhibit E (City of Industry)
and Exhibit F (Benecia), respectively;

 

  (iv) The Company shall have delivered to Hearthstone Properties (or other
entity identified by Haidl and Schlossmann) the promissory note attached hereto
as Exhibit G; and

 

  (v) The Company shall have delivered to Schlossmann the promissory notes
attached hereto as Exhibit H and Exhibit I, respectively.

B. Conditions Precedent to the Effectiveness of Agreement as Against the
Company:

 

  (i) Hearthstone shall have delivered to Nationwide a duly executed version of
each of the lease amendments attached hereto as Exhibit E (City of Industry) and
Exhibit F (Benecia), respectively;

 

  (ii) Each of Haidl, Schlossmann and the Trusts shall have delivered to Entrade
a duly executed version of the Undertaking Related to Entrade Consent and Waiver
attached hereto as Exhibit J;

 

  (iii) Schlossmann shall have delivered to the Company a duly executed version
of the Disclaimer of Rights related to the Retail Business attached hereto as
Exhibit K;

 

  (iv) Each of Haidl and the Trusts shall have delivered to the Company a duly
executed version of the Release attached hereto as Exhibit L-l (in the case of
Haidl and any other individual party to this Agreement other than Schlossmann),
Exhibit L-2 (in the case of any entity);

C. Each of the parties to this Agreement agrees to use its best efforts to
ensure that each of the conditions applicable to such party are satisfied.

 

3



--------------------------------------------------------------------------------

3. Additional Deliveries of Lender Parties. As soon as practicable after the
Closing Date:

 

  A. Haidl shall deliver to Entrade:

 

  (i) The original PAS Entrade Note marked “paid in full”; and

 

  (ii) a UCC-3 Termination Statement, if required by Entrade, regarding any
security interest in the PAS Entrade Note or any other obligation owed or
previously owed PAS.

 

  B. Schlossmann shall deliver to Entrade:

 

  (i) The original Schlossmann Entrade Note marked “paid in full” and;

 

  (ii) a UCC-3 Termination Statement, if required by Entrade, regarding any
security interest in the Schlossmann Entrade Note or any other obligation owed
or previously owed Schlossmann.

4. Covenants and Other Agreements.

A. Haidl and Schlossmann. Each of Haidl and Schlossmann will promptly take any
and all such actions reasonably requested by the Company to transfer any
Licenses (as hereinafter defined), if any, which may be currently held in either
of their names and which are used in connection with the Company’s business to
be transferred and assigned to Nationwide or such other party directed by the
Company, and shall fully cooperate with the Company in the transfer of, or
application for, any and all such Licenses. For purposes of this Agreement,
“Licenses” means any licenses, permits, authorizations, franchises,
registrations and other approvals from any public or self-regulatory authority,
or from any private party , but only to the extent that the same are
transferable, relating to the Company’s business.

B. The Company.

 

  (i) The Company, Schlossmann and Haidl will take any and all required actions
necessary to cause Schlossmann and Haidl to be removed from any and all personal
guarantees of any Company obligations.

 

  (ii)

If, at any one or more times between the date hereof and May 31, 2008, the
Company proposes or commits to issue any shares of its capital stock or any
rights or options to purchase shares of its capital stock or any other
securities convertible into shares of its capital stock (collectively, the
“Securities”), other than in connection

 

4



--------------------------------------------------------------------------------

 

with the acquisition of an operating business by the Company and other than in
connection with compensating employees of the Company, the Company shall notify
Haidl of such issuance and the terms and conditions thereof. Haidl shall have
the right to purchase or otherwise acquire up to his proportionate share of such
Securities on the same terms and subject to the same conditions. If Haidl elects
to exercise such right, he shall, not later than ten business days following the
date of such notice from the Company, notify the Company of his election to
purchase or otherwise acquire such Securities and the number or amount thereof,
up to his proportionate amount, that he elects to purchase or otherwise acquire.
In such event, the Company shall issue such Securities to Haidl on the same
terms and subject to the same conditions as those contained in its notice. For
the purposes of this Section 4B(ii), Haidl’s proportionate share shall be
fifteen percent (15%). If Haidl fails to notify the Company of his exercise of
the right granted herein, the Company may sell all of the Securities to which
its notice related on terms and conditions no less favorable to the Company than
those contained in such notice. This paragraph shall not apply to: (i) the
Company’s proposed loan from ARWAY, LLC of $6,500,000 (with the possibility of
increase to $10,000,000 by ARWAY or another to-be-determined lender) or (ii) the
Company’s proposed loan with Sagecrest Capital, with respect to which the
Company has executed a term sheet in May 2006.

5. Representations as to Entrade Securities.

A. Each of PAS, with respect to the PAS Penalty Shares, and Schlossmann, with
respect to the Schlossmann Penalty Shares (collectively with the PAS Penalty
Shares, the “Penalty Shares”), represents and warrants to the Company, which
representations and warranties shall survive the execution and delivery of this
Agreement, that:

 

  (i) it or he understands that the Penalty Shares are being issued pursuant to
exemptions from State and Federal registration and cannot be sold or assigned by
it or he without registration under the Securities Act of 1933, as amended
(“Act”), and all applicable state securities laws unless, in the opinion of
counsel satisfactory to the Company, exemptions therefrom are available;

 

5



--------------------------------------------------------------------------------

  (i) it or he has such knowledge and experience in financial and business
matters that it or he is capable of evaluating the merits and risks of owning
the Penalty Shares;

 

  (iii) the Penalty Shares are being acquired solely by, and for the account of,
PAS and Schlossmann, respectively, for investment only and not with a view to,
or in connection with, the sale, subdivision, fractionalization or distribution
thereof;

 

  (iv) It or he understands that no governmental authority has recommended or
endorsed, or will recommend or endorse, the Penalty Shares;

 

  (v) It or he recognizes that there will be no market for the Penalty Shares
and that the it or he cannot expect to be able readily to liquidate the Penalty
Shares and

 

  (vi) It or he is an accredited investor as that term is defined in Rule 501 of
Regulation D promulgated under the Act.

B. Each of PAS and Schlossmann agrees to indemnify the Company, and each of its
directors, shareholders, employees, officers, attorneys, and agents, and hold
each of them harmless from and against any and all loss, liability, claim,
damage, cost and expense whatsoever (including, without limitation, any and all
investigation and litigation expenses, and attorneys fees) arising out of or
based upon any breach of its or his representations and warranties herein or in
connection with the sale or distribution by PAS and/or Schlossmann of the
Penalty Shares in violation of the Act or any other applicable law.

6. Actions of Schlossmann Relating to Retail Business. The Company agrees that
the actions of Schlossmann in creating, developing and operating the Retail
Business prior to the date of this Settlement Agreement will be deemed as having
been taken in his capacity as an officer of the Company for purposes of the
Company’s obligation to indemnify Schlossmann under the Company’s By-Laws for
such actions.

7. Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors, heirs,
representatives and assigns; provided, however, that no party shall assign or
delegate this Agreement or any of the rights or obligations created hereunder
without the prior written consent of the other party.

8. Remedies. All rights and remedies provided herein shall be in addition to and
not in substitution of all other rights and remedies available to a party at law
or in equity.

9. Notices. All notices or other communications required or permitted to be
given hereunder shall be hand delivered, sent by overnight courier service, or
mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed as set forth

 

6



--------------------------------------------------------------------------------

below (or such other address given pursuant to this Section); receipt shall be
deemed to occur on the day after sending by overnight courier and four days
after sending by mail as aforesaid.

 

If to Nationwide, to:

 

Nationwide Auction Systems

13005 E. Temple Avenue

City of Industry, CA

  

If to Haidl, to:

 

Don Haidl

P.O. Box 337079

North Las Vegas, NV 89033

If to Entrade:

 

Entrade, Inc.

500 Central Avenue

Northfield, IL 60093

Attn: Peter Harvey

  

if to Schlossmann, to:

 

Corey P. Schlossmann

20130 Via Cellini

Northridge, CA 91326

 

In either case, with a copy to:

 

Ron Rosenfeld

Entrade Inc.

500 Central Avenue

Northfield, IL 60093

  

If to PAS, to

 

Public Auction Systems, Inc.

P.O. Box 337079

North Las Vegas, NV 89033

 

And to:

 

Philip E. Ruben, Esq.

Levenfeld Pearlstein

211 Waukegan Rd., Suite 300

Northfield, IL 60093

  

If to Core Capital Trust, to:

 

Core Capital Trust

20130 Via Cellini

Northridge, CA 91326

  

If to Capital Direct Trust, to:

 

Capital Direct Trust

P.O. Box 337079

North Las Vegas, NV 89033

  

If to Hearthstone, to

 

Hearthstone Properties

P.O. Box 337079

North Las Vegas, NV 89033

  

If to Hearthstone Delaware

20130 Via Cellini

Northridge, CA 91326

10. Entire Agreement. This Agreement, and the exhibits hereto (incorporated
herein), represent the entire agreement and understanding of the parties with
reference to the transactions contemplated. This Agreement may be amended,
superseded, cancelled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by all of the parties against whom
enforcement of such amendment would be sought.

 

7



--------------------------------------------------------------------------------

11. Severability. This Agreement shall be severable, and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of this Agreement or of any other provision hereof.

12. Section Headings. Section headings in this Agreement are solely for
convenience of reference and shall not affect the interpretation of this
Agreement or of any provision hereof.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.

14. Governing Law and Venue. This Agreement shall be deemed made in Northfield,
Illinois. The parties agree that any claim or suit between or among them
involving this Agreement (and any Exhibits) or any of the agreements or
transactions contemplated hereby shall be subject to the exclusive jurisdiction
of the state and federal courts located in Cook County, Illinois. Each party
hereto irrevocably consents to the jurisdiction of such courts and waives any
claim that such courts constitute an inconvenient forum for the resolution of
disputes arising hereunder. This Agreement shall be construed in accordance with
the laws of Illinois, without regard to its choice of laws rules. To the extent
of any conflicts between this Agreement and any of the Exhibits with respect to
the subject matter of this paragraph, this Agreement shall govern.

15. Costs and Expenses. Each party shall be responsible for and bear all of its
costs and expenses incurred at any time in connection with pursuing or
consummating the transactions contemplated hereby.

16. Advice of Counsel. Each of the undersigned has been advised to seek the
advice of legal counsel prior to executing this agreement and has been given the
opportunity to do so.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Buyer and Entrade have caused this Agreement to be
signed as of the date first written above.

 

DON HAIDL:    THE COMPANY:

 

  

PUBLIC LIQUIDATION SYSTEMS, INC.,

a Nevada corporation doing business as

Nationwide Auction Systems

COREY P. SCHLOSSMANN    By:  

 

     Greg O’Neill

 

   Its:   President   

ASSET LIQUIDATION GROUP, INC,

a Nevada corporation doing business as

Nationwide Auction Systems

PUBLIC AUCTION SYSTEMS, INC.,      A Nevada corporation    By:  

 

     Greg O’Neill By:  

 

   Its:   President   Don Haidl      Its:  

 

          ENTRADE, INC, a Pennsylvania corporation CAPITAL DIRECT TRUST, a     
California trust    By:  

 

     Peter R. Harvey      Its:   President By:  

 

     Its:  

 

     CORE CAPITAL IV TRUST,      a California trust      By:  

 

     Its:  

 

     HEARTHSTONE PROPERTIES, LLC      a California limited liability company   
  By:  

 

     Its:  

 

    

 

9



--------------------------------------------------------------------------------

HEARTHSTONE PROPERTIES DELAWARE, LLC

a Delaware limited liability company

     By:  

 

     Its:  

 

    

 

10



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES TO SETTLEMENT AGREEMENT

 

SCHEDULE 1D    CALCULATION OF AMOUNTS DUE UNDER LEASES EXHIBIT A    LEASES
EXHIBIT B    GUARANTEED OBLIGATIONS EXHIBIT C    DESCRIPTION OF ENTRADE PRIVATE
PLACEMENT INVESTMENT EXHIBIT D    FORM OF LEGAL OPINION EXHIBIT E    AMENDMENT
LEASE (CITY OF INDUSTRY, CA) EXHIBIT F    AMENDMENT LEASE (BENECIA, CA) EXHIBIT
G    PROMISSORY NOTE TO LANDLORD(S) EXHIBIT H    PROMISSORY NOTE TO SCHLOSSMANN
EXHIBIT I    PROMISSORY NOTE TO SCHLOSSMANN EXHIBIT J    RETAIL BUSINESS
DISCLAIMER EXHIBIT K    UNDERTAKING RELATED TO ENTRADE CONSENT AND WAIVER
EXHIBITS L1 and L-2    FORM OF RELEASE

 

11



--------------------------------------------------------------------------------

SCHEDULE 1D

CALCULATION OF AMOUNTS DUE UNDER LEASES AS OF CLOSING DATE

 

Landlord/Property Description

   Payable to
Haidl    Payable to
Schlossmann    Interest and
Fees    Total

Hearthstone Properties

Benecia

   20,063    5,016       25,079    512,248       56,570    568,818

Hearthstone Properties

Kansas City

   93,441    23,360       116,801

Hearthstone Properties

Pomona (Ontario)

   371,266    92,817       464,083

Hearthstone Properties

Riverdale

   138,605    34,651       173,256

Hearthstone Properties El Monte

   17,507    17,507       35,013

Hearthstone Properties

Delaware (Texas)

      154,048    21,561    175,609

Hearthstone Properties

Delaware (Delaware)

      95,827    10,475    106,302

TOTAL:

   1,153,130    423,226    88,606    1,664,962

All amounts subject to adjustment for: (i) amounts paid but not credited and
(ii) penalties and interest not included in the above per the express terms of
any applicable lease.

 

12



--------------------------------------------------------------------------------

EXHIBIT A

NATIONWIDE LEASES

 

Landlord

  

Address

Hearthstone Properties Benecia    1 Oak Road, Benecia, CA Hearthstone Properties
Kansas City    2101 Manchester, Kansas City, MO Hearthstone Properties Pomona
(Ontario)    3801 East Guasti Road, Ontario, CA Hearthstone Properties Riverdale
   6196 West Lee’s Road, Riverdale, GA Hearthstone Properties El Monte   
Hearthstone Properties Delaware (Texas)    Hearthstone Properties Delaware
(Delaware)   

 

13



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTEED OBLIGATIONS

Certificate of Deposits

2 Issued by Pacific Western Bank (Formerly First American Bank):

C/D # 10000206 Original amount $10,000, now $10,710.06 Issued 9/25/01 Held by
DMV for Dealer License 39269 (ALG’s).

C/D # 10000207 Original amount $10,000, now $10,710.06 Issued 9/25/01 Held by
DMV for Dealer License 39276 (PLS’s)

Bonds In Place:

DMV Commercial Requestor Bond for ALG

 

Bond #:    69484056 Amount:    $50,000 Expires:    3-10-06

This bond is required to allow access to DMV records thru KSR (current CVR, but
the old name is used most frequently)

Auction Company Bond for ALG

 

Bond #:    69542543 Amount:    $20,000 Expires:    6-20-06

DMV Dealer Bond for ALG

 

Bond #    43204529 Amount:    $50,000 (from original amount of $ 10,000)
Expires:    7-20-06

DMV Commercial Requestor Bond for PLS

 

Bond #:    69484064 Amount:    $50,000 Expires:    3-10-06

This bond is required to allow access to DMV records thru KSR (current CVR, but
the old name is used most frequently)

 

14



--------------------------------------------------------------------------------

Auction Company Bond for ALG

 

Bond #:    Amount:    $20,000 Expires:    6-20-06

DMV Dealer Bond for PLS

 

Bond #    43204528 Amount:    $50,000 (from original amount of $ 10,000) Expires
   7-20-06

International Sureties

New Orleans, LA

Misc Bond for USMS

Line of Credit

Line of Credit with AFC

 

15



--------------------------------------------------------------------------------

EXHIBIT C

DESCRIPTION OF

ENTRADE PRIVATE PLACEMENT INVESTMENT

 

Name

   PPM Note
Dated
2/17/05    Artra
Participation
Note dated
2/17/05    Extension Artra
Participation
Note dated
2/17/06    Extension
Warrant
dated
2/17/06

Don Haidl

   2,854,046    285,404    285,404    285,404

Capital Direct Trust

   594,467    59,447    59,447    59,447

Corey Schlossmann

   320,620    32,062    32,062    32,062

Core Capital IV Trust

   2,867    287    287    287

All documents will be in the form of the notes and warrants issuable under the
Entrade Private Placement.

 

16



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LEGAL OPINION

[LEVENFELD PEARLSTEIN LETTERHEAD]

Public Auction Systems, Inc.

Mr. Corey Schlossmann

Core Capital IV Trust

Capital Direct Trust

13005 E. Temple Avenue

City of Industry, CA

Re: Entrade Inc.

Gentlemen:

We have acted as counsel for Entrade Inc. (“Entrade”), a Pennsylvania
corporation, in connection with that certain Settlement Agreement (the
“Settlement Agreement”) made and entered into as of the      day of May 2006, by
and among Don Haidl (“Haidl”), Public Auction Systems, Inc. a Nevada corporation
(“PAS”), Corey P. Schlossmann (“Schlossmann”), the Capital Direct 1999 Trust and
the Core Capital IV Trust, both California trusts (collectively, the “Trusts”),
Public Auction Systems, Inc., a Nevada corporation (“PAS”), Hearthstone
Properties, LLC, a California limited liability company (“Hearthstone”) and
together with Haidl, Schlossmann, the Trusts and PAS, the “Lender Parties”),
Entrade, Inc., a Pennsylvania corporation (“Entrade”), and Public Liquidation
Systems, Inc. (“PLS”) and Asset Liquidation Group, Inc. (“ALG”), both Nevada
corporations collectively doing business as Nationwide Auction Systems
(“Nationwide”). We have reviewed the Settlement Agreement and all Exhibits
thereto. Pursuant to Section 2A(ii) thereof, a legal opinion from Entrade’s
legal counsel is required under the Settlement Agreement and, as such, Entrade
has requested our opinion with respect to the issues related thereto. This
opinion is delivered solely for your benefit and may not be distributed to any
other person without our prior written consent.

For purposes of this opinion, we have assumed the authenticity of all documents
submitted to us as originals, the conformity of all originals of all documents
submitted to us as copies, and the authenticity of originals of all documents
submitted to us as copies. We have also assumed the genuineness of the
signatures of the persons signing all documents reviewed in connection with this
opinion, the authority of such person signing on behalf of the parties thereto,
and the due authorization, execution and delivery of all documents by the
parties thereto. Please note that we did not represent Entrade in the
negotiations, preparation or documentation of any of the agreements associated
with the Settlement Agreement.

 

17



--------------------------------------------------------------------------------

We have made such investigations of statutory and regulatory materials
(including, but not limited to, Rule 144 as promulgated under the Securities Act
of 1933, as amended, and the regulations thereunder) that we deemed relevant in
connection with the delivery of this opinion. We have relied, without
independent investigation, upon such certificates of public officials and/or
officers of Entrade and have examined such other documents and records as we
have deemed necessary and relevant as a basis for our opinion set forth herein.
Capitalized terms not defined herein shall have the meaning ascribed to such
term or terms in the Settlement Agreement.

Based upon the foregoing, we are of the opinion that:

 

1. PAS’ holding period for purposes of Rule 144 promulgated under the Securities
Act of 1933, as amended (“Rule 144”), with respect to the PAS Penalty Shares
either: (i) issued prior to the date of the Settlement Agreement or
(ii) required to be issued pursuant to the PAS Entrade Note or the Settlement
Agreement but not yet actually issued, commenced, or shall commence, as the case
may be, on the date such PAS Penalty Shares were earned under the PAS Entrade
Note, whether or not the PAS Penalty Shares were actually issued.

 

2. Schlossmann’s holding period for purposes of Rule 144 promulgated under the
Securities Act of 1933, as amended (“Rule 144”), with respect to the Schlossmann
Penalty Shares either: (i) issued prior to the date of the Settlement Agreement
or (ii) required to be issued pursuant to the Schlossmann Entrade Note or the
Settlement Agreement but not yet actually issued, commenced, or shall commence,
as the case may be, on the date such Schlossmann Penalty Shares were earned
under the Schlossmann Entrade Note, whether or not the Schlossmann Penalty
Shares were actually issued.

 

Sincerely, Levenfeld Pearlstein, LLC By:  

 

  Philip E. Ruben cc:   Ronald Rosenfeld, Entrade Inc.

 

18



--------------------------------------------------------------------------------

EXHIBIT E

AMENDMENT TO LEASE

(CITY OF INDUSTRY, CA)

FURTHER LEASE MODIFICATION AND AMENDMENT AGREEMENT TO

STANDARD INDUSTRIAL LEASE-SPECIAL NET, DATED

SEPTEMBER 1, 1990

This Modification and Amendment to Standard Industrial Lease-Special Net, Dated
September 1, 1990, as modified on August 20, 1993, as further modified on
October 15, 1999 (“Amendment”) is entered into this     day of May, 2006
(“Effective Date”) between [Identify landlord] (“Landlord” or “Lessor”) and
Asset liquidation Group, Inc. (“Lessee” or “Tenant”).

RECITALS:

WHEREAS, the parties hereto are parties to the certain Standard Industrial
Lease-Special Net, dated as of September 1, 1990, as modified on August 20,
2993, as further modified on October 15, 1999 (the “Lease”); and

WHEREAS, the parties hereto desire to further modify and amend certain
provisions of the Lease;

NOW THEREFORE, the parties hereto agree as follows:

1. All defaults, penalties, and interest under the Lease prior to the date of
this Amendment are hereby waived in all respects.

2. The Term of the Lease is hereby extended to June l, 2007 (the “Extended Term
Date”). In addition, on the Extended Term Date, the Term shall be automatically
extended for four (4) additional successive one (1) year periods provided that
Tenant timely makes each and every required monthly rental payment under the
Lease for the twelve month period immediately preceding the date of the
applicable automatic extension (or if Landlord, at the request of Tenant, waives
in writing Tenant’s failure to make any such required payment). Tenant shall be
deemed to have made timely payment on its monthly rental obligations if it makes
the applicable payment on or before required payment date, or, if it fails to do
so, within thirty (30) calendar days of the applicable payment date (the “Cure
Period”). Nothing herein shall require the Landlord to waive any failure by
Tenant to timely make any rental payment on or prior to its due date or prior to
the expiration of any Cure Period. Notwithstanding the foregoing automatic term
extensions, in the event that: (i) the full amount owed by the Company under any
promissory note issued under Section 2A(iv) of that certain Settlement Agreement
dated the date hereof by and among Don Haidl (“Haidl”), Public Auction Systems,
Inc. a Nevada corporation (“PAS”),

 

19



--------------------------------------------------------------------------------

Corey P. Schlossmann (“Schlossmann”), the Capital Direct 1999 Trust and the Core
Capital IV Trust, both California trusts (collectively, the “Trusts”),
Hearthstone Properties, LLC, a California limited liability company
(“Hearthstone”), Hearthstone Properties Delaware, LLC, a Delaware limited
liability company (“Hearthstone Delaware”) and together with Haidl, Schlossmann,
the Trusts, PAS and Hearthstone, the “Lender Parties”), Entrade, Inc., a
Pennsylvania corporation (“Entrade”), and Public Liquidation Systems, Inc.
(“PLS”) and Asset Liquidation Group, Inc. (“ALG”), both Nevada corporations
collectively doing business as Nationwide Auction Systems (“Nationwide”) (the
“Settlement Agreement”), is not paid prior to July 15, 2006, and (ii) if an
Event of Default occurs under any such promissory note which is not cured within
the Cure period (as defined above), then there shall be no further automatic
extensions of the Term of the Lease during which the date of the maturity date
of any such note falls and such event shall be deemed an event of default under
this Lease.

3. Commencing on June 1, 2006, and continuing through the end of the Extended
Term, the monthly rent under the Lease shall be amended an amount equal to the
“Fair Market Monthly Rent” For purposes of this Amendment, “Fair Market Rent
Amount” shall mean an amount determined by a mutually agreeable independent
third party commercial real estate appraiser (“Independent Appraiser”) or
similar expert (the cost of which shall be shared equally between Landlord and
Tenant) to be the fair market monthly rent for the subject property. The
determination of the Independent Appraiser shall be final and binding on the
parties.

4. This Amendment shall be limited solely to the matters expressly set forth
herein and shall not, except to the extent expressly set forth herein,
constitute an amendment of any other term or condition of the Agreement or
otherwise modify the Agreement.

5. This Amendment shall become effective upon the Effective Date. This Amendment
may be executed in two or more counterparts, each of which shall be an original,
but all of which shall constitute one agreement. A facsimile of an executed copy
of this Amendment shall have the same force and effect as an original executed
copy.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

LESSORS:   [IDENTIFY LANDLORD(S)]

 

20



--------------------------------------------------------------------------------

LESSEE:   ASSET LIQUIDATION GROUP, INC.   By:  

 

 

 

  Print Name and Title

 

21



--------------------------------------------------------------------------------

EXHIBIT F

AMENDMENT TO LEASE

(BENECIA, CA)

LEASE MODIFICATION AND AMENDMENT AGREEMENT TO STANDARD

INDUSTRIAL/COMMERCIAL SINGLE TENANT LEASE-NET, DATED

MAY 25, 2001

This Amendment to Lease is made and entered into between Hearthstone Properties,
Benecia, LLC, a California limited liability company (“Lessor” or “Landlord”)
and Public Liquidation Systems, Inc., a Nevada corporation (“Lessee” nor
“Tenant”). The Lessor and the Lessee are sometimes referred to collectively as
the “Parties” and individually as a “Party”.

WHEREAS, Lessor and Lessee are parties to that certain Standard
Industrial/Commercial Single Tenant Lease-Net dated May 25, 2001, pursuant to
which Lessor has leased to Lessee the property commonly known as 1 Oak Road,
Benecia, Solano County, California (the “Benecia Lease”);

WHEREAS, the parties hereto desire to modify and amend certain provisions of the
Lease;

NOW THEREFORE, in consideration of the foregoing recitals, and for the mutual
promises herein, and for other good and valuable consideration, the Parties
hereby agree as follows:

1. Effective upon receipt of all payments required to be made by Entrade Inc.
and Nationwide (deed below) under Section 1D of that certain Settlement
Agreement by and among Don Haidl, Public Auction Systems, Inc. a Nevada
corporation, Corey P. Schlossmann, the Capital Direct 1999 Trust and the Core
Capital IV Trust, both California trusts, Public Auction Systems, Inc., a Nevada
corporation, Hearthstone Properties, LLC, a California limited liability
company, Entrade, Inc., a Pennsylvania corporation, and Public Liquidation
Systems, Inc. and Asset Liquidation Group, Inc., both Nevada corporations
collectively doing business as Nationwide Auction Systems (“Nationwide”), all
defaults under the Lease prior to the date of this Amendment are hereby waived
in all respects.

2. The Term of the Lease is hereby extended to June 1, 2007. In addition, the
Terms shall be automatically extended for four (4) additional successive one
(1) year periods provided that Tenant timely makes each and every required
monthly rental payment under the Lease for the twelve month period immediately
preceding the date of the applicable automatic extension (or if Landlord, at the
request of Tenant, waives in writing Tenant’s failure to make any such required
payment). Tenant shall be deemed to have made

 

22



--------------------------------------------------------------------------------

timely payment on its monthly rental obligations if it makes the applicable
payment on or before required payment date, or, if it fails to do so, within
thirty (30) calendar days of the applicable payment date (the “Cure Period”).
Nothing herein shall require the Landlord to waive any failure by Tenant to
timely make any rental payment on or prior to its due date or prior to the
expiration of any Cure Period. Notwithstanding the foregoing automatic term
extensions, in the event that: (i) the full amount owed by the Company under any
promissory note issued under Section 2A(iv) of that certain Settlement Agreement
dated the date hereof by and among Don Haidl (“Haidl”), Public Auction Systems,
Inc. a Nevada corporation (“PAS”), Corey P. Schlossmann (“Schlossmann”), the
Capital Direct 1999 Trust and the Core Capital IV Trust, both California trusts
(collectively, the “Trusts”), Hearthstone Properties, LLC, a California limited
liability company (“Hearthstone”), Hearthstone Properties Delaware, LLC, a
Delaware limited liability company (“Hearthstone Delaware”) and together with
Haidl, Schlossmann, the Trusts, PAS and Hearthstone, the “Lender Parties”),
Entrade, Inc., a Pennsylvania corporation (“Entrade”), and Public Liquidation
Systems, Inc. (“PLS”) and Asset Liquidation Group, Inc. (“ALG”), both Nevada
corporations collectively doing business as Nationwide Auction Systems
(“Nationwide”) (the “Settlement Agreement”), is not paid prior to July 15, 2006
and (ii) if an Event of Default occurs under any such promissory note which is
not cured within the Cure period (as defined above), then there shall be no
further automatic extensions of the Term of the Lease during which the date of
the maturity date of any such note falls and such event shall be deemed an event
of default under this Lease.

3. Commencing on June 1, 2006, and continuing through the end of the Extended
Term, the monthly rent under the Lease shall be amended an amount equal to the
“Fair Market Monthly Rent” For purposes of this Amendment, “Fair Market Rent
Amount” shall mean an amount determined by a mutually agreeable independent
third party commercial real estate appraiser (“Independent Appraiser”) or
similar expert (the cost of which shall be shared equally between Landlord and
Tenant) to be the fair market monthly rent for the subject property. The
determination of the Independent Appraiser shall be final and binding on the
parties.

4. This Amendment shall be limited solely to the matters expressly set forth
herein and shall not, except to the extent expressly set forth herein,
constitute an amendment of any other term or condition of the Agreement or
otherwise modify the Agreement.

5. This Amendment shall become effective upon the Effective Date. This Amendment
may be executed in two or more counterparts, each of which shall be an original,
but all of which shall constitute one agreement. A facsimile of an executed copy
of this Amendment shall have the same force and effect as an original executed
copy.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

23



--------------------------------------------------------------------------------

LESSORS:   [IDENTIFY LANDLORD(S)] LESSEE:   PUBLIC LIQUIDATION SYSTEMS, INC.  
By:  

 

   

 

    Print Name and Title

 

24



--------------------------------------------------------------------------------

EXHIBIT G

PROMISSORY NOTE

(LANDLORD(S))

 

$[Past Due Rent Amount]**1   May     , 2006

The undersigned (“Maker”), ASSET LIQUIDATION GROUP, INC. AND PUBLIC LIQUIDATIONS
SYSTEMS, INC., both Nevada corporations collectively doing business as
Nationwide Auction Systems, for value received, and intending to be legally
bound hereby, promises to pay to the order of [Identify Landlord] (“Payee”), at
[Landlord’s address] or at such other place or places as Payee may designate in
writing, the principal sum of [Identify Past Due Rent Amount] ($            ),
plus interest (if any) as described below, with all principal owed hereunder
payable in full on July 15, 2006 (the “Maturity Date”).

Notwithstanding anything to the contrary herein, no interest shall accrue under
this Note until the Maturity Date.

If Maker fails to pay all principal due on or before the Maturity Date, then
commencing on July 15, 2006: (i) interest shall begin to accrue on the
outstanding balance under this Note at the rate of ten percent (10%) per annum,
(ii) the Maturity Date shall be extended to July 15, 2007 (the “Extended
Maturity Date”), (iii) 1/12th of the principal amount, together with outstanding
interest, shall be due and payable on the 15th day of each month until fully
paid, (iv) on the 15th day of each month (as determined by the      day of such
month) while any amounts under this Note remain outstanding, Maker shall cause
to be issued to Payee the “Additional Entrade Consideration” (defined below).

For purposes of this Note, the “Additional Entrade Consideration” means: (i) a
non-interest bearing promissory note issued by Entrade Inc., Maker’s parent
corporation (“Entrade”), in an amount equal to 10% of the then outstanding
principal balance of this Note (a “Bonus Note”), due 2 years from the date of
issuance, and otherwise consistent with the form and terms of the analogous
promissory notes issued to subscribers in Entrade’s currently outstanding
private placement of Entrade securities (the “Private Placement”) and (ii) a 5
year warrant to purchase shares of Entrade common stock (a “Warrant”) at $0.10
per share in a form generally consistent to the form of warrant issued to
subscribers in the Private Placement, where the number of shares exercisable
under the warrant would be equal to 10% of the then outstanding principal amount
of this Note. For illustrative purposes only, in the event that Maker fails to
make any principal payment on or before the Maturity Date, then the Additional
Entrade Consideration due

 

 

1

The principal amount will be as reflected on Schedule 1D to the Settlement
Agreement. In the event that Schedule 1D reflects late fees and penalties for a
given property, that amount will be discounted from the principal if the entire
amount due is paid on or before the Maturity Date.

 

25



--------------------------------------------------------------------------------

on the Maturity Date would be a Bonus Note in the amount of $             and a
Warrant to purchase              Entrade shares.

All interest and principal shall be due and payable on the Maturity Date.
Interest shall be calculated based upon a year consisting of 365 days and
charged for the actual number of days elapsed.

This Note may be prepaid by Maker at any time, without penalty.

It is expressly agreed by Maker that time is of the essence hereof, and it shall
be an “Event of Default” hereunder if:

(i) Maker shall fail to pay any amount of principal or interest due hereunder;
or

(ii) Maker is or becomes insolvent or generally fails to pay, or admits in
writing its inability to pay, debts as they become due, or Maker applies for,
consents to or acquiesces in the appointment of a trustee, receiver or other
custodian for Maker or any of its property, or makes a general assignment for
the benefit of creditors, or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for Maker or
for a substantial part of Maker’s property and is not discharged within ninety
(90) days, or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law is commenced in respect of
Maker, and if such case or proceeding is not commenced in respect of Maker, it
is consented to or acquiesced in by Maker or remains for ninety (90) days
undismissed, or Maker takes any action to authorize, or in the furtherance of,
any of the foregoing; or

In addition to the other sums payable hereunder, Maker agrees to pay to the
holder all reasonable attorneys’ fees and costs that may be incurred by the
holder of this Note in enforcing any of the terms hereof after an Event of
Default.

Except as otherwise provided in this Note, Maker hereby waives notice of
nonpayment, notice of dishonor, and protest of any dishonor, and agrees that its
liabilities shall be unconditional without regard to the liability of any other
party and shall not in any manner be affected by any indulgence, extension of
time, renewal, waiver or modification granted or consented to by the holder
hereof. Further, Maker consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by the holder hereof with respect
to the payment or other provisions of this Note, and agrees that additional
makers, endorsers, guarantors or sureties may become parties hereto without
notice to Maker and without affecting its liability hereunder.

The holder hereof shall not by any act of omission or commission be deemed to
waive any of its right or remedies hereunder unless such waiver is in writing
and signed by the holder hereof, and then only to the extent specifically set
forth therein. The waiver

 

26



--------------------------------------------------------------------------------

of any event shall not be construed as a waiver of any other right or remedy,
nor shall any single or partial exercise of any right or remedy preclude any
other or further exercise thereof or of any other right or remedy.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note is deemed to be invalid or unenforceable under such law, such
provision shall be ineffective only to the extent of such invalidity or
unenforceability without affecting the validity or enforceability of any other
provision of this Note.

Maker (and the undersigned representative of Maker, if any) represents that
Maker has full power and authority and legal right to execute and deliver this
Note and this Note shall be binding on Maker and its respective successors and
assigns.

This Note shall be governed by and construed according to the internal laws of
the State of Illinois without regard to principals of conflicts of law.

MAKER AND LENDER EACH CONSENT TO JURISDICTION IN THE STATE OF CALIFORNIA AND
VENUE IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF LOS ANGELES FOR SUCH
PURPOSES AND THEY EACH WAIVE ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND
ANY OBJECTION THAT SUCH COUNTY IS INCONVENIENT. MAKER AND LENDER EACH HEREBY
EXPRESSLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY WITH
RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT AND/OR THE TRANSACTIONS WHICH ARE THE SUBJECT OF
THIS PROMISSORY NOTE.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has duly executed this Secured Promissory Note as of
the date first above written.

 

PUBLIC LIQUIDATION SYSTEMS, INC.,

a Nevada corporation doing business as Nationwide Auction Systems

By:  

 

  Greg O’Neill Its:   President

ASSET LIQUIDATION GROUP, INC.,

a Nevada corporation doing business as Nationwide Auction Systems

By:  

 

  Greg O’Neill Its:   President ENTRADE, INC, a Pennsylvania corporation By:  

 

  Peter R. Harvey Its:   President

 

28



--------------------------------------------------------------------------------

EXHIBIT H

PROMISSORY NOTE

(SCHLOSSMANN)

THIS NOTE IS BEING ISSUED TO MEMORIALZE AMOUNTS DUE THE PAYEE INS RESPECT OF
PAYEE’S PRIOR OWNERSHIP INTEREST IN THE “RETAIL BUSINESS”, AS THAT TERM IS
DEFINED IN THAT CERTAIN SETTLEMENT AGREEMENT DATED THE DATE HEREOF, BY AND AMONG
DON HAIDL, PUBLIC AUCTION SYSTEMS, INC, A NEVADA CORPORATION (“PAS”), PAYEE, THE
CAPITAL DIRECT 1999 TRUST AND THE CORE CAPITAL IV TRUST, BOTH CALIFORNIA TRUSTS,
HEARTHSTONE PROPERTIES, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY, ENTRADE,
INC., A PENNSYLVANIA CORPORATION, AND MAKER.

 

$401,453   May     , 2006

The undersigned (“Maker”), ASSET LIQUIDATION GROUP, INC. AND PUBLIC LIQUIDATIONS
SYSTEMS, INC., both Nevada corporations collectively doing business as
Nationwide Auction Systems, for value received, and intending to be legally
bound hereby, promises to pay to the order of Corey P. Schlossmann (“Payee”), at
20130 Via Cellini, Northridge, CA 91326 or at such other place or places as
Payee may designate in writing, the principal sum of FOUR HUNDRED ONE THOUSAND
FOUR HUNDRED FIFTY THREE ($401,453), plus interest of 10% per annum on the
outstanding balance hereof, in accordance with the terms below,

Principal under this Note shall be payable in 6 equal monthly installments, with
the first payment due on June     , 2006, and all remaining principal owed
hereunder payable in full on November     , 2006 (the “Maturity Date”). Interest
shall be payable concurrently with principal payments.

If Maker fails to pay all principal due on or before the Maturity Date, then
commencing on the Maturity Date, then on the      day of each month (as
determined on the      day of such month) while any amounts under this Note
remain outstanding, Maker shall cause to be issued to Payee the “Additional
Entrade Consideration” (defined below).

For purposes of this Note, the “Additional Entrade Consideration” means: (i) a
non-interest bearing promissory note issued by Entrade Inc., Maker’s parent
corporation (“Entrade”), in an amount equal to 10% of the then outstanding
principal balance of this Note (a “Bonus Note”), due 2 years from the date of
issuance, and otherwise consistent with the form and terms of the analogous
promissory notes issued to subscribers in Entrade’s currently outstanding
private placement of Entrade securities (the “Private Placement”) and (ii) a 5
year warrant to purchase shares of Entrade common stock (a “Warrant”) at $0.10
per share in a form generally consistent to the form of warrant issued to
subscribers in the Private Placement, where the number of shares exercisable

 

29



--------------------------------------------------------------------------------

under the warrant would be equal to 10% of the then outstanding principal amount
of this Note. For illustrative purposes only, in the event that Maker fails to
make any principal payment on or before the Maturity Date, then the Additional
Entrade Consideration due on the Maturity Date would be a Bonus Note in the
amount of $40,145.30 and a Warrant to purchase 40,145 Entrade shares.

Interest shall be calculated based upon a year consisting of 365 days and
charged for the actual number of days elapsed.

This Note may be prepaid by Maker at any time, without penalty.

It is expressly agreed by Maker that time is of the essence hereof, and it shall
be an “Event of Default” hereunder if:

(i) Maker shall fail to pay any amount of principal or interest due hereunder;
or

(ii) Maker is or becomes insolvent or generally fails to pay, or admits in
writing its inability to pay, debts as they become due, or Maker applies for,
consents to or acquiesces in the appointment of a trustee, receiver or other
custodian for Maker or any of its property, or makes a general assignment for
the benefit of creditors, or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for Maker or
for a substantial part of Maker’s property and is not discharged within ninety
(90) days, or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law is commenced in respect of
Maker, and if such case or proceeding is not commenced in respect of Maker, it
is consented to or acquiesced in by Maker or remains for ninety (90) days
undismissed, or Maker takes any action to authorize, or in the furtherance of,
any of the foregoing; or

In addition to the other sums payable hereunder, Maker agrees to pay to the
holder all reasonable attorneys’ fees and costs that may be incurred by the
holder of this Note in enforcing any of the terms hereof after an Event of
Default.

Except as otherwise provided in this Note, Maker hereby waives notice of
nonpayment, notice of dishonor, and protest of any dishonor, and agrees that its
liabilities shall be unconditional without regard to the liability of any other
party and shall not in any manner be affected by any indulgence, extension of
time, renewal, waiver or modification granted or consented to by the holder
hereof. Further, Maker consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by the holder hereof with respect
to the payment or other provisions of this Note, and agrees that additional
makers, endorsers, guarantors or sureties may become parties hereto without
notice to Maker and without affecting its liability hereunder.

 

30



--------------------------------------------------------------------------------

The holder hereof shall not by any act of omission or commission be deemed to
waive any of its right or remedies hereunder unless such waiver is in writing
and signed by the holder hereof, and then only to the extent specifically set
forth therein. The waiver of any event shall not be construed as a waiver of any
other right or remedy, nor shall any single or partial exercise of any right or
remedy preclude any other or further exercise thereof or of any other right or
remedy.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note is deemed to be invalid or unenforceable under such law, such
provision shall be ineffective only to the extent of such invalidity or
unenforceability without affecting the validity or enforceability of any other
provision of this Note.

Maker (and the undersigned representative of Maker, if any) represents that
Maker has full power and authority and legal right to execute and deliver this
Note and this Note shall be binding on Maker and its respective successors and
assigns.

This Note shall be governed by and construed according to the internal laws of
the State of Illinois without regard to principals of conflicts of law.

MAKER AND LENDER EACH CONSENT TO JURISDICTION IN THE STATE OF CALIFORNIA AND
VENUE IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF LOS ANGELES FOR SUCH
PURPOSES AND THEY EACH WAIVE ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND
ANY OBJECTION THAT SUCH COUNTY IS INCONVENIENT. MAKER AND LENDER EACH HEREBY
EXPRESSLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY WITH
RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT AND/OR THE TRANSACTIONS WHICH ARE THE SUBJECT OF
THIS PROMISSORY NOTE.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has duly executed this Secured Promissory Note as of
the date first above written.

 

PUBLIC LIQUIDATION SYSTEMS, INC.,

a Nevada corporation doing business as Nationwide Auction Systems

By:  

 

  Greg O’Neill Its:   President

ASSET LIQUIDATION GROUP, INC.,

a Nevada corporation doing business as Nationwide Auction Systems

By:  

 

  Greg O’Neill Its:   President ENTRADE, INC, a Pennsylvania corporation By:  

 

  Peter R. Harvey Its:   President

 

32



--------------------------------------------------------------------------------

EXHIBIT I

PROMISSORY NOTE

(SCHLOSSMANN)

PROMISSORY NOTE

(SCHLOSSMANN)

 

$161,193.68   May     , 2006

The undersigned (“Maker”), ASSET LIQUIDATION GROUP, INC. AND PUBLIC LIQUIDATIONS
SYSTEMS, INC., both Nevada corporations collectively doing business as
Nationwide Auction Systems, for value received, and intending to be legally
bound hereby, promises to pay to the order of Corey P. Schlossmann (“Payee”), at
20130 Via Cellini, Northridge, CA 91326 or at such other place or places as
Payee may designate in writing, the principal sum of ONE HUNDRED SIXTY ONE
THOUSAND ONE HUNDRED NINETY-THREE AND 68/100 DOLLARS ($161,193.68), without
interest, in accordance with the terms below,

Principal under this Note shall be payable in 6 equal monthly installments, with
the first payment due on June     , 2007, and all remaining principal owed
hereunder payable in full on November     , 2006 (the “Maturity Date”).

Interest shall be calculated based upon a year consisting of 365 days and
charged for the actual number of days elapsed.

This Note may be prepaid by Maker at any time, without penalty.

It is expressly agreed by Maker that time is of the essence hereof, and it shall
be an “Event of Default” hereunder if:

(i) Maker shall fail to pay any amount of principal or interest due hereunder;
or

(ii) Maker is or becomes insolvent or generally fails to pay, or admits in
writing its inability to pay, debts as they become due, or Maker applies for,
consents to or acquiesces in the appointment of a trustee, receiver or other
custodian for Maker or any of its property, or makes a general assignment for
the benefit of creditors, or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for Maker or
for a substantial part of Maker’s property and is not discharged within ninety
(90) days, or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under

 

33



--------------------------------------------------------------------------------

any bankruptcy or insolvency law is commenced in respect of Maker, and if such
case or proceeding is not commenced in respect of Maker, it is consented to or
acquiesced in by Maker or remains for ninety (90) days undismissed, or Maker
takes any action to authorize, or in the furtherance of, any of the foregoing;
or

In addition to the other sums payable hereunder, Maker agrees to pay to the
holder all reasonable attorneys’ fees and costs that may be incurred by the
holder of this Note in enforcing any of the terms hereof after an Event of
Default.

Except as otherwise provided in this Note, Maker hereby waives notice of
nonpayment, notice of dishonor, and protest of any dishonor, and agrees that its
liabilities shall be unconditional without regard to the liability of any other
party and shall not in any manner be affected by any indulgence, extension of
time, renewal, waiver or modification granted or consented to by the holder
hereof. Further, Maker consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by the holder hereof with respect
to the payment or other provisions of this Note, and agrees that additional
makers, endorsers, guarantors or sureties may become parties hereto without
notice to Maker and without affecting its liability hereunder.

The holder hereof shall not by any act of omission or commission be deemed to
waive any of its right or remedies hereunder unless such waiver is in writing
and signed by the holder hereof, and then only to the extent specifically set
forth therein. The waiver of any event shall not be construed as a waiver of any
other right or remedy, nor shall any single or partial exercise of any right or
remedy preclude any other or further exercise thereof or of any other right or
remedy.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note is deemed to be invalid or unenforceable under such law, such
provision shall be ineffective only to the extent of such invalidity or
unenforceability without affecting the validity or enforceability of any other
provision of this Note.

Maker (and the undersigned representative of Maker, if any) represents that
Maker has full power and authority and legal right to execute and deliver this
Note and this Note shall be binding on Maker and its respective successors and
assigns.

This Note shall be governed by and construed according to the internal laws of
the State of Illinois without regard to principals of conflicts of law.

MAKER AND LENDER EACH CONSENT TO JURISDICTION IN THE STATE OF CALIFORNIA AND
VENUE IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF LOS ANGELES FOR SUCH
PURPOSES AND THEY EACH WAIVE ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND
ANY OBJECTION THAT SUCH COUNTY IS INCONVENIENT. MAKER AND LENDER EACH HEREBY
EXPRESSLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY OF THE PARTIES AGAINST ANY

 

34



--------------------------------------------------------------------------------

OTHER PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS AGREEMENT AND/OR THE TRANSACTIONS WHICH ARE THE
SUBJECT OF THIS PROMISSORY NOTE.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has duly executed this Secured Promissory Note as of
the date first above written.

 

PUBLIC LIQUIDATION SYSTEMS, INC.,

a Nevada corporation doing business as

Nationwide Auction Systems

By:  

 

  Greg O’Neill Its:   President

ASSET LIQUIDATION GROUP, INC.,

a Nevada corporation doing business as

Nationwide Auction Systems

By:  

 

  Greg O’Neill Its:   President ENTRADE, INC, a Pennsylvania corporation By:  

 

  Peter R. Harvey Its:   President

 

36



--------------------------------------------------------------------------------

EXHIBIT J

DISCLAIMER OF RIGHTS

THIS DISCLAIMER (this “Disclaimer”) is made this      day of May, 2006, but
effective for all purposes as of November 1, 2005, by Corey P. Schlossmann
(“Schlossmann”) in favor of Public Liquidation Systems, Inc. (“PLS”) and Asset
Liquidation Group, Inc. (“ALG”), both Nevada corporations collectively doing
business as Nationwide Auction Systems (“Nationwide”), and Entrade, Inc., a
Pennsylvania corporation (“Entrade”). Nationwide and Entrade are sometimes
herein referred to collectively as the “Company”.

A. This Disclaimer is being delivered pursuant Section 2B(iii) of that certain
Settlement Agreement, dated May     , 2006, by and among Don Haidl, Public
Auction Systems, Inc. a Nevada corporation, Schlossmann, the Capital Direct 1999
Trust and the Core Capital IV Trust, both California trusts, Hearthstone
Properties, LLC, a California limited liability company, Entrade and Nationwide
(the “Settlement Agreement”).

B. Schlossmann is the Chief Executive Officer of Nationwide and has participated
in the operation of a business within Nationwide which the parties have
traditionally referred to as the “Principal Business,” the “Retail Business” and
the “Consigned Auction Business.” This business means the purchase and sale of
the principle vehicle inventory at the Buyer’s auction, to individual customers
on a retail basis or to wholesale customers (other dealers), and financing,
warranty and aftermarket sales related to these retail units, principal units
and consigned auction units (collectively, the “Business”).

C. As a condition to the Settlement Agreement, the Company has required that
Schlossmann execute and deliver this Disclaimer.

NOW THEREFORE, in consideration of the foregoing recitals and the payments to be
made to Schlossmann by the Company under the Settlement Agreement, including the
Promissory Note attached as Exhibit H to the Settlement Agreement, Schlossmann
agrees as follows:

1. Schlossmann hereby irrevocably disclaims and waives:

 

  (a) any and all of his rights, title and interest, however arising, in and to
the Business, including intellectual property rights, whether registered or not;
and

 

  (b) any and all rights, moneys, earnings, distributions or other amounts
generated as a result of, or in any manner whatsoever connected with, the
Business.

 

37



--------------------------------------------------------------------------------

2. As a result of this Disclaimer, Schlossmann acknowledges, as of the Effective
Date, that, as between the Company and Schlossmann, the Company is the sole and
exclusive owner of the Business and all proprietary rights (including
intellectual property rights) associated with the Business.

3. Schlossmann agrees to take such further actions, and execute such further
documents, as may be reasonably requested by the Company following the date of
this Disclaimer to effectuate the purposes of this Disclaimer.

IN WITNESS WHEREOF, Schlossmann has executed this Disclaimer as of the day first
written above.

 

COREY P. SCHLOSSMANN

 

 

38



--------------------------------------------------------------------------------

EXHIBIT K

UNDERTAKING RELATED TO ENTRADE CONSENT AND WAIVER

Entrade Inc.

500 Central Avenue

Northfield, IL 60096

 

Re: Investment in Entrade Private Placement

Gentlemen:

This Letter is being delivered to you pursuant to Section 2B(ii) of that certain
Settlement Agreement 2006 by and among Don Haidl (“Haidl”), Public Auction
Systems, Inc. a Nevada corporation (“PAS”), Corey P. Schlossmann
(“Schlossmann”), the Capital Direct 1999 Trust and the Core Capital IV Trust,
both California trusts (collectively, the “Trusts”), Public Auction Systems,
Inc., a Nevada corporation (“PAS”), Hearthstone Properties, LLC, a
                                     limited liability company (“Hearthstone”)
and together with Haidl, Schlossmann, the Trusts and PAS, the “Lender Parties”),
Entrade, Inc., a Pennsylvania corporation (“Entrade”), and Public Liquidation
Systems, Inc. (“PLS”) and Asset Liquidation Group, Inc. (“ALG”), both Nevada
corporations collectively doing business as Nationwide Auction Systems
(“Nationwide”) (the “Settlement Agreement”). The execution and delivery of this
letter is required by Section 2B(ii) of the Settlement Agreement.

The undersigned has subscribed for [insert subscription amount] (the “Entrade
Private Placement Investment” in a private placement of Entrade securities (the
“Entrade Private Placement”).

Entrade has advised the undersigned that it intends to seek from all investors
in the Entrade Private Placement (collectively, the “Entrade Private Placement
Investors” and individually, an “Entrade Private Placement Investor”) a consent
and waiver (the “Proposed Waiver”) relating to the Entrade Private Placement.
The Proposed Waiver will include, among other things, a request by Entrade that
each Private Placement Investor agrees to:

 

  •  

waive any and all defaults in connection with their Entrade Private Placement
Investment, including, but not limited to: (i) any failure by Entrade to comply
with the terms of the associated private placement memorandum and any associated
document, including without limitation, the defaults, if any, caused by the
consummation of the transaction between Entrade, the undersigned and James Clapp
in February, 2005, (ii) any failure by Entrade to identify a collateral agent,
to effectuate the pledge of the stock of Nationwide required of Entrade in favor
of the Private Placement Investors, or any other matter related to the intended
collateral, (iii) failure to timely issue the notes and warrants representing
the

 

39



--------------------------------------------------------------------------------

 

initial investment in the Entrade Private Placement, or the notes and warrants
required to be issued upon extension of the initial notes; (iv) any failure pay
interest or principal on any debt instrument, (v) failure to timely issue any
required extension notice, which tardy notice will be consented to in the
Proposed Waiver, (vi) failure to timely issue any required warrant to purchase
Entrade common stock required to be issued by Entrade and (vii) such other
similar performance defaults or potential defaults as may be later identified in
the Proposed Waiver;

 

  •  

waive a right of rescission that will be offered to all Private Placement
Investors

 

  •  

consent to the designation of a collateral agent by Entrade, in its sole
discretion, to act on behalf of all of the Private Placement Investors

 

  •  

if included in the Proposed Waiver, consent to the extension of the maturity
date of all notes issued in connection with the Entrade Private Placement a
(“Private Placement Restructuring”). Any such extension would have the effect of
creating uniform maturity and interest payment dates for all Entrade Private
Placement Investors. To the extent that any additional consideration is provided
by Entrade (but the undersigned hereby agrees that it has already received
consideration for this letter and that no such additional consideration will be
required as a condition to executing the Proposed Waiver) to the Entrade Private
Placement Investors in connection with the Private Placement Restructuring, all
Private Placement Investors will be treated equally, on a pro-rata basis, except
that the undersigned acknowledges that the Company may provide consideration of
any variety and in any amount, proportionate or otherwise, to James Clapp
without violating the terms of this letter or the Proposed Waiver.

The undersigned covenants and agrees that he, she or it will promptly and timely
execute any Proposed Waiver that materially comports with the terms set forth in
this letter, without further consideration.

Notwithstanding anything to the contrary herein, in the event that either
(i) 50% or more of the Entrade Private Placement Investors or (ii) Entrade
Private Placement Investors representing 50% or more of the aggregate amount
subscribed by the Entrade Private Placement Investors execute the Proposed
Waiver, then such action shall be deemed conclusive proof, not subject to
challenge, that the Proposed Waiver comports in material respects with this
letter and the undersigned shall be required to execute the Proposed Waiver.

In the event that Entrade does not receive, on or before December 31, 2006, an
executed Proposed Waiver from Entrade Private Placement Investors representing
at least 75% of the total amounts subscribed for in the Entrade Private
Placement (not including the undersigned, or any other party to the Settlement
Agreement), then the undersigned shall be relieved of any and all obligations
under this letter.

 

40



--------------------------------------------------------------------------------

The undersigned agrees to take such additional actions and execute such
additional documents as may be reasonably requested by Entrade in order to
effectuate the purposes of this letter and the Proposed Waiver.

Dated: May     , 2006

 

[Identify Subscriber]

 

 

Print name (and, if applicable, title)

 

41



--------------------------------------------------------------------------------

EXHIBIT L-l

FORM OF RELEASE

(Individual)

This Release is made this      day of May, 2006 by
                                     (“Releasing Party”) in favor of Entrade,
Inc., a Pennsylvania corporation (“Entrade”), and Public Liquidation Systems,
Inc. (“PLS”) and Asset Liquidation Group, Inc. (“ALG”), both Nevada corporations
collectively doing business as Nationwide Auction Systems (“Nationwide”).
Entrade and Nationwide are sometimes herein referred to as the “Company”.
Capitalized terms not defined shall have the meaning ascribed to such terms in
the Settlement Agreement (defined below).

WHEREAS, the Releasing Party and others have entered into a Settlement Agreement
(the “Settlement Agreement”) with the Company concurrently with the date of this
Release; and

WHEREAS this Release is being executed and delivered to the Company pursuant to
Section 2B(iv) of the Settlement Agreement; and

WHEREAS, the parties would not have agreed to the terms and conditions of the
Settlement Agreement, or any term and condition thereof, but for the Releasing
Party’s agreement to execute and deliver this Release to the Company.

NOW THEREFORE, in consideration of the foregoing recitals, and for the mutual
promises herein, and for other good and valuable consideration, the parties
hereby agree as follows:

1. Recitals. The foregoing Recitals are hereby incorporated into and made a part
of this Release.

2. Release. The Releasing Party, on behalf of himself and for himself and his
affiliates, employees, partners, agents, managers, representatives, accountants,
attorneys, trustees, advisors, successors, predecessors in interest, heirs,
executors and assigns, hereby fully and unconditionally releases, acquits and
forever discharges the Company and its predecessors and successors in interest,
heirs, assigns, past, present and future officers, directors, shareholders,
agents, employees, managers, representatives, attorneys, accountants, advisors,
owners, partners, shareholders, trustees, parent, affiliate and subsidiary
organizations (collectively, “Released Parties” and individually a “Released
Party”), of and from, and does hereby relinquish, any and all past and present
actions, suits, arbitrations, damages, claims, demands in law or equity,
obligations, charges, complaints, causes of action, injuries, liabilities,
rights, judgments, penalties, fines, losses, bonds, bills, expenses and all
other legal responsibilities prior to the date of this Release whether suspected

 

42



--------------------------------------------------------------------------------

or unsuspected, including but not limited to causes of action for compensatory,
equitable and/or injunctive relief, general, specific or punitive damages,
costs, losses, expenses and compensation, based on any theory of recovery, which
the Releasing Party has against the Company arising directly or indirectly out
of or relating in any way to any failure or default that has heretofore occurred
with respect to any obligation of the Company that is expressly a direct
obligation to pay money to the Releasing Party, either as rent under the Leases
or as principal, interest or penalties under any promissory notes.

3. Waiver of California Civil Code § 1542. With respect to the release set forth
in Section 2 above the Releasing Party further agrees that if, subsequent to the
execution of this Release, it incurs or suffers loss, damage, or injuries that
are in any way related to the Dispute, but that are unknown and unanticipated at
the time this Release is signed, the following applies:

3.1 The Releasing Party assumes the above-mentioned risks and understands that
the Release SHALL APPLY TO ALL UNKNOWN CLAIMS OR UNANTICIPATED RESULTS OF THE
FAILURES AND DEFAULTS DESCRIBED ABOVE, AS WELL AS THOSE KNOWN AND ANTICIPATED,
and upon advice of counsel, the Releasing Party does hereby waive any and all
rights under California Civil Code §1542, which section has been duly explained
and reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”

3.2 The Releasing Party represents that he has obtained the advice of legal
counsel prior to signing this Release, and that he executes this Release
voluntarily, with full knowledge of its significance, and with the express
intention of effecting the legal consequences provided by California Civil Code
§1541, i.e., “the extinguishments of all obligations” arising directly or
indirectly out of or relating to the subject matter hereof.

4. General Release; No Assignment. This Release shall constitute and is a
general release of the matters defined herein. The parties each represent and
warrant to the other that each has not heretofore assigned or transferred, or
purported to assign or transfer, any claim, demand, debt, liability or cause of
action herein released.

5. Consideration for Release. In full and fair consideration for this release
and discharge and for any inconvenience or harm that may have resulted from the
matter giving rise to this Release, the Releasing Party acknowledges that the
Company has made certain payments to the Releasing Party and agreed to certain
undertakings all as more fully set forth in the Settlement Agreement.

6. No Admission of Wrongdoing. By entering into this Release or the Settlement
Agreement, the Company does not admit that it has committed any wrongdoing. This
Release is entered into for the purpose of resolving the matters described
herein and in the

 

43



--------------------------------------------------------------------------------

Settlement Agreement. The Releasing Party shall not introduce or present this
release to any individual, entity, or administrative, regulatory or judicial
body for the purpose of demonstrating that the Company has admitted or been
engaged in any wrongdoing.

7. Integration. The parties declare and represent that no promise, inducement or
other agreement has been made conferring any benefit upon any party except those
contained herein or in the Settlement Agreement or documents entered into in
connection therewith. The parties further declare and represent that this
Release contains the entire agreement pertaining to the subject matter thereof,
and that this Release supersedes any prior or contemporaneous negotiations,
representations, agreements and understandings of the parties with respect to
such matters, whether written or oral. Parol evidence shall be inadmissible to
show agreement by or between the parties to any term or condition contrary to or
in addition to the terms and conditions contained in this Release. Each party
acknowledges that each has not relied on any promise, representation or
warranty, expressed or implied, not contained in this Agreement.

8. Challenges. The parties each agree that they will not seek to challenge or to
have determined invalid, void or unenforceable any provision of this Release or
this Release itself. The parties understand that this Agreement contains the
relinquishment of legal rights, as each has deemed appropriate, and each has
sought the advice of legal counsel, which each of the parties has encouraged the
other to seek.

9. Fees and Costs. The parties each will bear their own attorney’s fees and
costs in connection with this Release and the actions described in the Recitals
above.

10. Governing Law. This Release is made under and will in all respects be
interpreted, enforced and governed by the laws of the State of California,
without regard to that state’s conflict of laws principles.

11. Amendment. This Release cannot be altered, amended or modified in any
respect, except by a writing duly executed by the Parties.

12. Non-Waiver. No course of dealing between or among the parties shall be
deemed to affect, modify, amend or discharge any provision or term of this
Release. No delay in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise of any such right or remedy
shall preclude other or future exercise thereof. This Agreement is the result of
good faith negotiations and compromise.

13. Construction. This Release has been jointly negotiated and drafted. The
language of this Release shall be construed as a whole according to its fair
meaning and not strictly for or against either of the parties.

14. Enforcement. If there is litigation of any kind between the Parties arising
out of or concerning the enforcement of this Release or if the releases set
forth herein are interposed as a defense in any litigation between the parties,
the prevailing party shall be entitled to recover from the other party the
reasonable attorney’s fees and costs incurred in connection with such
litigation.

 

44



--------------------------------------------------------------------------------

15. Further Assurances. The parties hereby agree to execute such other documents
and to take such other actions as may be necessary to further the purposes and
fulfill the terms of this Release.

16. Counterparts. This Release may be executed in counterparts and has the same
force and effect as if all the signatures were obtained in one document.

17. Authority. The parties represent and warrant that they have all requisite
power, authority and legal right necessary to execute and deliver this Release
and to perform and carry out the transactions contemplated by this Release upon
the terms and subject to the conditions of this Release. Each of the individuals
executing this Release on behalf of the parties represent that each has been
duly authorized to execute this Release. No other or further authorization or
approval from any person will be required for the validity or enforceability of
the provisions of this Release.

IN WITNESS WHEREOF, the parties hereto have caused this Release to be executed
in on the date shown below.

Date:                     

 

45



--------------------------------------------------------------------------------

RELEASING PARTY:     THE COMPANY:     PUBLIC LIQUIDATION SYSTEMS, INC.,

 

    a Nevada corporation doing business as

 

    Nationwide Auction Systems Print Name           By:  

 

      Greg O’Neill     Its:   President    

ASSET LIQUIDATION GROUP, INC.,

a Nevada corporation doing business as

Nationwide Auction Systems

    By:  

 

      Greg O’Neill     Its:   President     ENTRADE, INC:     By:  

 

      Peter R. Harvey     Its:   President     ENTRADE, INC:     By:  

 

      Peter R. Harvey     Its:   President

 

46



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF RELEASE

(Entity)

This Release is made this      day of May, 2006 by
                                     (“Releasing Party”) in favor of Entrade,
Inc., a Pennsylvania corporation (“Entrade”), and Public Liquidation Systems,
Inc. (“PLS”) and Asset Liquidation Group, Inc. (“ALG”), both Nevada corporations
collectively doing business as Nationwide Auction Systems (“Nationwide”).
Entrade and Nationwide are sometimes herein referred to as the “Company”.
Capitalized terms not defined shall have the meaning ascribed to such terms in
the Settlement Agreement (defined below).

WHEREAS, the Releasing Party and others have entered into a Settlement Agreement
(the “Settlement Agreement”) with the Company concurrently with the date of this
Release; and

WHEREAS this Release is being executed and delivered to the Company pursuant to
Section 2B(iv) of the Settlement Agreement; and

WHEREAS, the parties would not have agreed to the terms and conditions of the
Settlement Agreement, or any term and condition thereof, but for the Releasing
Party’s agreement to execute and deliver this Release to the Company.

NOW THEREFORE, in consideration of the foregoing recitals, and for the mutual
promises herein, and for other good and valuable consideration, the parties
hereby agree as follows:

1. Recitals. The foregoing Recitals are hereby incorporated into and made a part
of this Release.

2. Release. The Releasing Party, on behalf of itself and for itself and its
affiliates, employees, partners, agents, managers, representatives, accountants,
attorneys, trustees, advisors, successors, predecessors in interest, heirs,
executors and assigns, hereby fully and unconditionally releases, acquits and
forever discharges the Company and its predecessors and successors in interest,
heirs, assigns, past, present and future officers, directors, shareholders,
agents, employees, managers, representatives, attorneys, accountants, advisors,
owners, partners, shareholders, trustees, parent, affiliate and subsidiary
organizations (collectively, “Released Parties” and individually a “Released
Party”), of and from, and does hereby relinquish, any and all past and present
actions, suits, arbitrations, damages, claims, demands in law or equity,
obligations, charges, complaints, causes of action, injuries, liabilities,
rights, judgments, penalties, fines, losses, bonds, bills, expenses and all
other legal responsibilities prior to the date of this Release whether suspected
or unsuspected, including but not limited to causes of action for compensatory,
equitable and/or injunctive relief, general, specific or punitive damages,
costs, losses, expenses and compensation, based on any theory of recovery, which
the Releasing Party

 

47



--------------------------------------------------------------------------------

has against the Company arising directly or indirectly out of or relating in any
way to any failure or default that has heretofore occurred with respect to any
obligation of the Company that is expressly a direct obligation to pay money to
the Releasing Party as rent, penalties or interest under the Leases or as
principal, interest or penalties under any promissory notes.

3. Waiver of California Civil Code § 1542. With respect to the release set forth
in Section 2 above the Releasing Party further agrees that if, subsequent to the
execution of this Release, it incurs or suffers loss, damage, or injuries that
are in any way related to the Dispute, but that are unknown and unanticipated at
the time this Release is signed, the following applies:

3.1 The Releasing Party assumes the above-mentioned risks and understands that
the Release SHALL APPLY TO ALL UNKNOWN CLAIMS OR UNANTICIPATED RESULTS OF THE
FAILURES AND DEFAULTS DESCRIBED ABOVE, AS WELL AS THOSE KNOWN AND ANTICIPATED,
and upon advice of counsel, the Releasing Party does hereby waive any and all
rights under California Civil Code §1542, which section has been duly explained
and reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”

3.2 The Releasing Party represents that it has obtained the advice of legal
counsel prior to signing this Release, and that it executes this Release
voluntarily, with full knowledge of its significance, and with the express
intention of effecting the legal consequences provided by California Civil Code
§1541, i.e., “the extinguishments of all obligations” arising directly or
indirectly out of or relating to the subject matter hereof.

4. General Release; No Assignment. This Release shall constitute and is a
general release of the matters defined herein. The parties each represent and
warrant to the other that each has not heretofore assigned or transferred, or
purported to assign or transfer, any claim, demand, debt, liability or cause of
action herein released.

5. Consideration for Release. In full and fair consideration for this release
and discharge and for any inconvenience or harm that may have resulted from the
matter giving rise to this Release, the Releasing Party acknowledges that the
Company has made certain payments to the Releasing Party and agreed to certain
undertakings all as more fully set forth in the Settlement Agreement.

6. No Admission of Wrongdoing. By entering into this Release or the Settlement
Agreement, the Company does not admit that it has committed any wrongdoing. This
Release is entered into for the purpose of resolving the matters described
herein and in the Settlement Agreement. The Releasing Party shall not introduce
or present this release to any individual, entity, or administrative, regulatory
or judicial body for the purpose of demonstrating that the Company has admitted
or been engaged in any wrongdoing.

 

48



--------------------------------------------------------------------------------

7. Integration. The parties declare and represent that no promise, inducement or
other agreement has been made conferring any benefit upon any party except those
contained herein or in the Settlement Agreement or documents entered into in
connection therewith. The parties further declare and represent that this
Release contains the entire agreement pertaining to the subject matter thereof,
and that this Release supersedes any prior or contemporaneous negotiations,
representations, agreements and understandings of the parties with respect to
such matters, whether written or oral. Parol evidence shall be inadmissible to
show agreement by or between the parties to any term or condition contrary to or
in addition to the terms and conditions contained in this Release. Each party
acknowledges that each has not relied on any promise, representation or
warranty, expressed or implied, not contained in this Agreement.

8. Challenges. The parties each agree that they will not seek to challenge or to
have determined invalid, void or unenforceable any provision of this Release or
this Release itself. The parties understand that this Agreement contains the
relinquishment of legal rights, as each has deemed appropriate, and each has
sought the advice of legal counsel, which each of the parties has encouraged the
other to seek.

9. Fees and Costs. The parties each will bear their own attorney’s fees and
costs in connection with this Release and the actions described in the Recitals
above.

10. Governing Law. This Release is made under and will in all respects be
interpreted, enforced and governed by the laws of the State of California,
without regard to that state’s conflict of laws principles.

11. Amendment. This Release cannot be altered, amended or modified in any
respect, except by a writing duly executed by the Parties.

12. Non-Waiver. No course of dealing between or among the parties shall be
deemed to affect, modify, amend or discharge any provision or term of this
Release. No delay in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise of any such right or remedy
shall preclude other or future exercise thereof. This Agreement is the result of
good faith negotiations and compromise.

13. Construction. This Release has been jointly negotiated and drafted. The
language of this Release shall be construed as a whole according to its fair
meaning and not strictly for or against either of the parties.

14. Enforcement. If there is litigation of any kind between the Parties arising
out of or concerning the enforcement of this Release or if the releases set
forth herein are interposed as a defense in any litigation between the parties,
the prevailing party shall be entitled to recover from the other party the
reasonable attorney’s fees and costs incurred in connection with such
litigation.

 

49



--------------------------------------------------------------------------------

15. Further Assurances. The parties hereby agree to execute such other documents
and to take such other actions as may be necessary to further the purposes and
fulfill the terms of this Release.

16. Counterparts. This Release may be executed in counterparts and has the same
force and effect as if all the signatures were obtained in one document.

17. Authority. The parties, represent and warrant that they have all requisite
power, authority and legal right necessary to execute and deliver this Release
and to perform and carry out the transactions contemplated by this Release upon
the terms and subject to the conditions of this Release. Each of the individuals
executing this Release on behalf of the parties represent that each has been
duly authorized to execute this Release. No other or further authorization or
approval from any person will be required for the validity or enforceability of
the provisions of this Release.

IN WITNESS WHEREOF, the parties hereto have caused this Release to be executed
in on the date shown below.

Date:                     

 

RELEASING PARTY:     THE COMPANY:     PUBLIC LIQUIDATION SYSTEMS, INC.,

 

    a Nevada corporation doing business as

 

    Nationwide Auction Systems Print Name           By:  

 

      Greg O’Neill     Its:   President    

ASSET LIQUIDATION GROUP, INC.,

a Nevada corporation doing business as

Nationwide Auction Systems

    By:  

 

      Greg O’Neill     Its:   President     ENTRADE, INC:     By:  

 

      Peter R. Harvey     Its:   President

 

50